Exhibit 10.10

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of July 1, 2014, between
MabVax Therapeutics, Inc. (the “Company”), and Gregory P. Hanson (the
“Executive”).

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company on the terms contained in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Position and Duties.

(a) The Executive shall serve as the Company’s Chief Financial Officer,
reporting to the Company’s President and Chief Executive Officer (collectively,
“CEO”).

(b) The Executive shall perform those services customary to this office and such
other lawful duties that the CEO may be reasonably assign to him. The Executive
shall devote all of his business time and best efforts to the performance of his
duties under this Agreement and shall be subject to, and shall comply with the
Company policies, practices and procedures and all codes of ethics or business
conduct applicable to his position, as in effect from time to time.
Notwithstanding the foregoing, the Executive shall be entitled to (i) serve as a
member of the board of directors of a reasonable number of companies, subject to
the advance approval of the CEO, which approval shall not be unreasonably
withheld, (ii) serve on civic, charitable, educational, religious, public
interest or public service boards, subject to the advance approval of the CEO,
which approval shall not be unreasonably withheld, and (iii) manage the
Executive’s personal and family investments, in each case, to the extent such
activities do not materially interfere, as determined by the CEO in good faith,
with the performance of the Executive’s duties and responsibilities hereunder.

2. Term. This Agreement and the Executive’s employment pursuant to this
Agreement shall be for a term of three (3) years commencing as of July 1, 2014
(the “Effective Date”) and ending on the third anniversary of the Effective Date
(the “Expiration Date”), unless terminated earlier by the Company or the
Executive pursuant to Section 4 of this Agreement (the “Term”). In the event
either party wishes to renew or extend this Agreement upon the Expiration Date,
such party shall notify the other in writing at least 60 days prior to the
Expiration Date.

3. Compensation and Related Matters.

(a) Base Salary. During the Term, the Executive’s annual base salary shall be
$215,000 (the “Base Salary”). The Base Salary shall be payable in accordance
with the Company’s normal payroll procedures in effect from time to time and may
be increased, but not decreased, at the discretion of the Company.



--------------------------------------------------------------------------------

(b) Annual Bonus. During the Term, the Executive shall be entitled to receive a
bonus (the “Annual Bonus”) for each calendar year, payable in cash in accordance
with, and subject to the terms and conditions of, the Company’s then applicable
short-term bonus or other cash incentive program (each, a “Bonus Program”). The
Executive’s aggregate target bonus award for each calendar year will be 100% of
his then Base Salary (the “Target Annual Bonus”). The Executive’s actual Annual
Bonus may range from a minimum amount of 0% to a maximum of 100% of his Target
Annual Bonus, which will be determined by the Company and will be contingent
upon the attainment of performance goals reasonably established in good faith by
the Company based upon the recommendations of the Executive no later than 90
days after the commencement of each calendar year. Any Annual Bonus compensation
payable to the Executive shall be payable by March 15 of the calendar year
following the calendar year to which such Annual Bonus relates, subject to the
condition that the Executive remain employed by the Company through the date the
Annual Bonus is paid, except as set forth in Section 6 herein.

(c) Equity. The Board has previously approved a grant to Executive, in
consideration for his employment, and effective as of March 13, 2014, of 70,000
shares of Company common stock (the “Shares”). The Shares shall be governed by
the Company’s 2014 Employee, Director and Consultant Equity Incentive Plan (the
“Plan”) and are evidenced by a separate Award agreement, dated as of DATE.

(d) Business Expenses. During the Term, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
him in performing services hereunder, in accordance with the policies and
procedures then in effect and established by the Company for its senior
executive officers.

(e) Other Benefits. During the Term and subject to any contribution therefor
required of employees of the Company, the Executive shall be entitled to
participate in all equity, pension, savings and retirement plans, welfare and
insurance plans, practices, policies, programs and perquisites of employment
applicable generally to other senior executives of the Company, except to the
extent any employee benefit plan provides for benefits otherwise provided to the
Executive hereunder (e.g., annual bonuses and severance). Such participation
shall be subject to (i) requirements of applicable law, (ii) the terms of the
applicable plan documents, (iii) generally applicable Company policies, and
(iv) the discretion of the Board or any administrative or other committee
provided for under or contemplated by such plan. The Executive shall have no
recourse against the Company under this Agreement in the event that the Company
should alter, modify, add to or eliminate any or all of its employee benefit
plans.

(f) Vacation; Holidays. During the Term, the Executive shall be entitled to take
up to 30 days of paid time off per calendar year, to be taken in accordance with
the policies applicable to senior executives of the Company generally. The
Executive shall also be entitled to paid holidays in accordance with the
policies applicable to senior executives of the Company generally.

 

-2-



--------------------------------------------------------------------------------

4. Termination. The Executive’s employment may be terminated prior to the
expiration of the Term hereof and this Agreement may be terminated under the
following circumstances:

(a) Death. The Executive’s employment shall terminate upon his death.

(b) Disability. The Company may terminate the Executive’s employment if the
Executive becomes subject to a Disability. For purposes of this Agreement,
“Disability” means the Executive is unable to perform the essential functions of
his position, with or without a reasonable accommodation, for a period of 90
consecutive calendar days or 180 non-consecutive calendar days within any
rolling 12 month period.

(c) Termination by Company for Cause. The Company may terminate the Executive’s
employment for Cause. For purposes of this Agreement, “Cause” means (i) the
Executive’s conviction of a felony or a crime of moral turpitude; (ii) the
Executive’s commission of unauthorized acts intended to result in the
Executive’s personal enrichment at the material expense of the Company; or
(iii) the Executive’s material violation of the Executive’s duties or
responsibilities to the Company which constitute willful misconduct or
dereliction of duty, provided as to any termination pursuant to subsection
(iii), a majority of the members of the Board shall first approve such “Cause”
termination before the Company effectuates such termination of employment.

(d) Termination by the Company without Cause. The Company may terminate the
Executive’s employment at any time without Cause upon 30 days prior written
notice.

(e) Termination by the Executive. The Executive may terminate his employment at
any time for any reason other than a Good Reason, upon 30 days prior written
notice.

(f) Termination by the Executive for Good Reason. The Executive may terminate
his employment for Good Reason. For purposes of this Agreement, “Good Reason”
means the existence of any one or more of the following conditions without the
Executive’s consent, provided Executive submit written notice to the CEO within
45 days such condition(s) first arose specifying the condition(s): (i) a
material change in or reduction of the Executive’s authority, duties and
responsibilities, or the assignment to the Executive of duties materially
inconsistent with the Executive’s position with the Company; (ii) a material
reduction in the Executive’s then current Base Salary or Target Annual Bonus
opportunity; or (iii) the requirement that Executive relocate to an office
location more than fifty (50) miles from the San Diego, California area. The
Executive’s continued employment subsequent to an event that may constitute Good
Reason shall not be deemed to be a waiver of his rights under this provision.
Upon receipt of written notice from the Executive regarding a condition
constituting Good Reason, the Company shall then have 30 days to correct the
condition (the “Cure Period”). If such condition is not corrected by the last
day of the Cure Period, the Executive’s resignation for Good Reason shall become
effective on the 31st day following the written notice.

(g) Termination in connection with a Change in Control. In the event of a Change
in Control of the Company (as such term is defined in the Company’s 2014
Employee, Director and Consultant Equity Incentive Plan), for a period of sixty
(60) days after the effective date of such Change in Control, Executive shall be
entitled to resign employment with the Company. This subsection shall also
prohibit the termination of Executive’s employment without Cause once the
Company enters into a letter of intent relating to a transaction that would
result in a Change in Control.

 

-3-



--------------------------------------------------------------------------------

(h) Expiration. Executive’s employment shall terminate on the Expiration Date
unless renewed or extended pursuant to Section 2.

(i) Termination Date. The “Termination Date” means: (i) if the Executive’s
employment is terminated by his death under Section 4(a), the date of his death;
(ii) if the Executive’s employment is terminated on account of his Disability
under Section 4(b), the date on which the Company provides the Executive a
written termination notice; (iii) if the Company terminates the Executive’s
employment for Cause under Section 4(c), the date on which the Company provides
the Executive a written termination notice; (iv) if the Company terminates the
Executive’s employment without Cause under Section 4(d), 30 days after the date
on which the Company provides the Executive a written termination notice; (v) if
the Executive resigns his employment without Good Reason under Section 4(e), 30
days after the date on which the Executive provides the Company a written
termination notice, (vii) if the Executive resigns his employment with Good
Reason under Section 4(f), the 31st day following the day the Executive provides
the Company with written notice of the conditions constituting same, if the
Company has not cured such conditions by the 30th day; (viii) if the Executive
provides the Company with written notice of his termination in connection with a
Change in Control pursuant to Section 4(g), the 31st day following such written
notice; and (ix) the Expiration Date if the Executive’s employment terminates
under Section 4(h).

5. Compensation upon Termination.

(a) Termination by the Company for Cause or by the Executive without Good
Reason. If the Executive’s employment with the Company is terminated pursuant to
Sections 4(c) or (e), the Company shall pay or provide to the Executive the
following amounts through the Termination Date: any earned but unpaid Base
Salary, unpaid expense reimbursements, and any vested benefits the Executive may
have under any employee benefit plan of the Company (the “Accrued Obligations”)
on or before the time required by law but in no event more than 30 days after
the Executive’s Termination Date.

(b) Death. If, prior to the expiration of the Term, the Executive’s employment
terminates because of his death as provided in Section 4(a), then the
Executive’s authorized representative or estate shall be entitled to the
following subject to Section 6:

(i) Accrued Obligations. The Company shall pay the Accrued Obligations earned
through the Termination Date (payable at the time provided for in Section 5(a)).

(ii) Unpaid Annual Bonus. The Company shall pay the Annual Bonus awarded for the
calendar year preceding the Termination Date that remains unpaid as of the
Termination Date (payable at the time provided for in Section 3(b)).

(iii) Pro-Rata Bonus. The Company shall pay a pro-rata portion of the
Executive’s Annual Bonus for the calendar year in which the Executive’s
termination occurs based on the actual achievement of performance criteria for
that year (determined

 

-4-



--------------------------------------------------------------------------------

by multiplying the amount of the Annual Bonus which would be due for the full
calendar year by a fraction, the numerator of which is the number of days during
the calendar year of termination that the Executive is employed by the Company
and the denominator of which is 365) (the “Pro-Rata Bonus”) payable in
accordance with Section 6.

(iv) Vesting Acceleration. The Company shall vest in full the Executive on the
Termination Date for any and all outstanding equity-incentive awards issued to
the Executive and any options may be exercised by his authorized representative
or estate for a period equal to the earlier of one year from and after the
Termination Date and the original expiration date of each option as set forth in
the respective grant agreements unless a longer period of time is set forth in
the grant agreement evidencing the options.

(v) Continuation of Benefits. Subject to the Executive’s eligible dependents’
timely election of continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall continue to
contribute to the premium cost of the Executive’s participation and that of his
eligible dependents’ in the Company’s group health plan (to the extent permitted
under applicable law and the terms of such plan) which covers the Executive (and
the Executive’s eligible dependents) for a period of twelve (12) months,
provided the Executive pay the remainder of the premium cost of such
participation by payroll deduction (if any) and, provided further that the
Executive is eligible and remains eligible for COBRA coverage. If the
reimbursement of any COBRA premiums would violate the nondiscrimination rules or
cause the reimbursement of claims to be taxable under the Patient Protection and
Affordable Care Act of 2010, together with the Health Care and Education
Reconciliation Act of 2010 (collectively, the “Act”) or Section 105(h) of the
Code, the Company paid premiums shall be treated as taxable payments and be
subject to imputed income tax treatment to the extent, necessary to eliminate
any discriminatory treatment or taxation under the Act or Section 105(h) of the
Code. If the Executive’s participation or that of his eligible dependents’
participation would give rise to penalties or taxes against the Company under
the Act, as determined by the Company in its sole discretion, the Company shall
instead make cash payments to the Executive over the same period in monthly
installments in an amount equal to the Company’s portion of the monthly cost of
providing such benefits under its group health plan for such period.

(c) Termination by the Company for Disability, or without Cause, by the
Executive with Good Reason, for Non-Renewal by the Company, or in connection
with a Change in Control. If, prior to the expiration of the Term, the
Executive’s employment is terminated as a result of Disability pursuant to
Section 4(b), by the Company without Cause pursuant to Section 4(d), the
Executive terminates his employment for Good Reason pursuant to Section 4(f),
the Executive terminates his employment in connection with a Change in Control
pursuant to Section 4(g), or for the expiration of the Term pursuant to
Section 4(h) because the Company fails to renew the Agreement pursuant to
Section 2, then the Executive shall be entitled to the following subject to
Section 6:

(i) The Company shall pay and provide the Executive with the benefits set forth
in 5(b) (i) (Accrued Obligations), 5(b)(ii) (Unpaid Bonus), 5(b)(iii)

 

-5-



--------------------------------------------------------------------------------

(Pro-Rata Bonus), 5(b)(iv) (Vesting Acceleration), and the continuation of
benefits for 12 months as set forth in Section 5(b)(v) (Continuation of
Benefits) provided that if Executive obtains other employment that offers group
health benefits, such continued coverage by the Company under subsection (b)(v)
(Continuation of Benefits) shall cease as of such coverage date; and

(ii) The Company shall pay the Executive severance in an amount equal to one
times the Base Salary at the rate in effect on the Termination Date (but without
giving effect to any reduction if one or all of the bases for the Executive’s
resignation for Good Reason is a reduction in Base Salary) less, in the case of
termination by the Company for Disability, the gross proceeds paid to the
Executive on account of Social Security or other similar benefits and
Company-provided short-term and long-term disability plans, if any, which shall
be payable in twelve (12) equal monthly installments commencing as set forth in
Section 6.

6. Mutual Release; Payment. The payments and benefits provided for in Section 5
shall be conditioned on (a) the Executive’s continued compliance with the
obligations of the Executive under Sections 9 and 10 and (b) the Executive or,
in the event of his death, his estate, executing and delivering to the Company a
full mutual release of all claims that the Executive, his heirs and assigns may
have against the Company, its affiliates and subsidiaries and each of their
respective directors, officers, employees and agents, and of all claims that the
Company shall have against the Executive, his heirs and assigns, in a form
reasonably acceptable to the Company and the Executive (the “Release”). The
Release must become enforceable and irrevocable on or before the sixtieth
(60th) day following the Termination Date. If the Executive (or his estate)
fails to execute without revocation the Release, he shall be entitled to the
Accrued Obligations only and no other benefits. The installments of severance
provided under Section 5(c)(ii) shall commence in the calendar month following
the month in which the Release becomes enforceable and irrevocable. If, however,
the sixty (60) day period in which the Release must become enforceable and
irrevocable begins in one year and ends in the following year, the Company shall
commence payment of the severance installments in the second year in the later
of January and the first calendar month following the month in which the Release
becomes effective and irrevocable. The first installment shall include, however,
all amounts that would otherwise have been paid to the Executive between the
Termination Date and the Executive’s receipt of the first installment, assuming
the first installment would otherwise have been paid in the month following the
month in which the Termination Date occurs. The Pro-Rata Bonus payable in
Section 5 shall be paid when annual bonuses are paid to other senior executives
of the Company generally, but in no event later than March 15 of the year
following the year in which the Termination Date occurs.

7. Section 409A Compliance.

(a) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect

 

-6-



--------------------------------------------------------------------------------

the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year. Such right to reimbursement or in-kind benefits is
not subject to liquidation or exchange for another benefit.

(b) To the extent that any of the payments or benefits provided for in Section 5
are deemed to constitute non-qualified deferred compensation benefits subject to
Section 409A of the United States Internal Revenue Code (the “Code”), the
following interpretations apply to Section 5:

(i) Any termination of the Executive’s employment triggering payment of benefits
under Section 5 must constitute a “separation from service” under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. § 1.409A-l(h) before
distribution of such benefits can commence. To the extent that the termination
of the Executive’s employment does not constitute a separation of service under
Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A- 1(h) (as the
result of further services that are reasonably anticipated to be provided by the
Executive to the Company or any of its parents, subsidiaries or affiliates at
the time the Executive’s employment terminates), any benefits payable under
Section 5(b) or (c) that constitute deferred compensation under Section 409A of
the Code shall be delayed until after the date of a subsequent event
constituting a separation of service under Section 409A(a)(2)(A)(i) of the Code
and Treas. Reg. §1.409A-1(h). For purposes of clarification, this
Section 7(b)(i) shall not cause any forfeiture of benefits on the Executive’s
part, but shall only act as a delay until such time as a “separation from
service” occurs.

(ii) Because the Executive is a “specified employee” (as that term is used in
Section 409A of the Code and regulations and other guidance issued thereunder)
on the date his separation from service becomes effective, any benefits payable
under Section 5(b) or (c) that constitute non-qualified deferred compensation
under Section 409A of the Code shall be delayed until the earlier of (A) the
business day following the six-month anniversary of the date his separation from
service becomes effective, and (B) the date of the Executive’s death, but only
to the extent necessary to avoid such penalties under Section 409A of the Code.
On the earlier of (A) the business day following the six-month anniversary of
the date his separation from service becomes effective, and (B) the Executive’s
death, the Company shall pay the Executive in a lump sum the aggregate value of
the non-qualified deferred compensation that the Company otherwise would have
paid the Executive prior to that date under Section 5 of this Agreement.

(iii) It is intended that each installment of the payments and benefits provided
under Section 5 of this Agreement shall be treated as a separate “payment” for
purposes of Section 409A of the Code. In particular, the installment severance
payments set forth in Section 7(b)(ii) of this Agreement shall be divided into
two portions. That number of installments commencing on the first payment date
set forth in Section 7 of this Agreement that are in the aggregate less than two
times the applicable compensation limit under Section 401(a)(17) of the Code for
the year in which the Termination Date occurs (provided the termination of the
Executive’s employment is also a separation from service) shall be payable in
accordance with Treas. Reg. § 1.409A-l(b)(9)(iii) as an involuntary separation
plan. The remainder of the installments shall be paid in accordance with
Sections 7(b)(i) and (ii) above.

 

-7-



--------------------------------------------------------------------------------

8. Certain Reductions in Payments.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that the Accounting Firm (as defined below) determines that receipt of all
Payments (as defined below) would subject the Executive to the tax under
Section 4999 of the Code, the Accounting Firm shall determine whether to reduce
any of the Agreement Payments (as defined below) to the Executive so that the
Parachute Value (as defined below) of all Payments to the Executive, in the
aggregate, equals the applicable Safe Harbor Amount (as defined below).
Agreement Payments shall be so reduced (the “Reduced Payments”) only if the
Accounting Firm determines that the Executive would have a greater Net After-Tax
Receipt (as defined below) of aggregate Payments if the Agreement Payments were
so reduced. If the Accounting Firm determines that the Executive would not have
a greater Net After-Tax Receipt of aggregate Payments if the Agreement Payments
were so reduced, the Executive shall receive all Agreement Payments to which the
Executive is entitled hereunder.

(b) If the Accounting Firm determines that the aggregate Agreement Payments to
the Executive should be reduced so that the Parachute Value of all Payments to
the Executive, in the aggregate, equals the applicable Safe Harbor Amount, the
Company shall promptly give the Executive notice to that effect and a copy of
the detailed calculation thereof. All determinations made by the Accounting Firm
under this Section 8 shall be binding upon the Company and the Executive and
shall be made as soon as reasonably practicable and in no event later than 15
days following the date that there has been an Agreement Payment that would
subject the Executive to the tax under Section 4999 of the Code (the “Excise
Tax”).

(c) For purposes of reducing the Agreement Payments to the Executive so that the
Parachute Value of all Payments to the Executive, in the aggregate, equals the
applicable Safe Harbor Amount, only Agreement Payments (and no other Payments)
shall be reduced. The reduction contemplated by this Section 8, if applicable,
shall be made by reducing payments and benefits (to the extent such amounts are
considered Payments) under the following sections in the following order:
(i) any Payments under Section 5(b)(v) (Continuation of Benefits), (ii) any
Payments under Section 5(b)(iii) (Pro-Rata Bonus), (iii) any Payments under
Section 5(b)(ii) (Unpaid Bonus), (iv) any Payments under Section 5(b)(iv)
(Acceleration of Vesting), and (iv) any other cash Agreement Payments that would
be made upon a termination of the Executive’s employment, beginning with
payments that would be made last in time.

(d) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that, under circumstances where the initial determination
resulted in Reduced Payments, the Internal Revenue Service may later determine
such reduction was not large enough to avoid the Excise Tax on the Payments
(making the Net After-Tax Receipt of aggregate Payments less than if no
reduction had occurred). Under such circumstances, in the event that the
Internal Revenue Service or a court, as applicable, finally and in a decision
that has become unappealable or a decision which is nonfinal but which the
Company elects not to appeal, determines that the Payments are subject to the
Excise Tax, the amount of the Reduced Payments shall be paid or

 

-8-



--------------------------------------------------------------------------------

distributed by the Company to or for the benefit of the Executive within 30 days
of such final determination; provided that (i) the Executive shall not initiate
any proceeding or other contests regarding these matters, other than at the
direction of the Company, and shall provide notice to the Company of any
proceeding or other contest regarding these matters initiated by the Internal
Revenue Service and (ii) the Company shall be entitled to direct and control all
such proceedings and other contests, if it commits to do so, it shall pay all
fees (including without limitation legal and other professional fees) associated
therewith.

(e) In connection with making determinations under this Section 8, the
Accounting Firm shall take into account the value of any reasonable compensation
for services to be rendered by the Executive before or after the change in
control, including the non-competition provisions applicable to the Executive
under Section 9(d) and any other non-competition provisions that may apply to
the Executive, and the Company shall cooperate in the valuation of any such
services, including any non-competition provisions.

(f) All fees and expenses of the Accounting Firm in implementing the provisions
of this Section 8 shall be borne by the Company.

(g) In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Agreement Payments, the Executive shall
permit the Company to control issues related to the Agreement Payments or any
excise tax thereon, provided that such issues do not potentially materially
adversely affect the Executive. If the Company commits to control such issues,
it shall pay all fees (including without limitation legal and other professional
fees) associated therewith. In the event of any conference with any taxing
authority as to the Agreement Payments, any excise tax thereon, or associated
income taxes, the Executive shall permit the representative of the Company to
accompany the Executive, and the Executive and any representative of the
Executive shall cooperate with the Company and its representative.

(h) Definitions. The following terms shall have the following meanings for
purposes of this Section 8.

(i) “Accounting Firm” shall mean a nationally recognized certified public
accounting firm or other professional organization that is a certified public
accounting firm recognized as an expert in determinations and calculations for
purposes of Section 280G of the Code that is selected by the Executive and
reasonably acceptable to the Company for purposes of making the applicable
determinations hereunder.

(ii) “Agreement Payment” shall mean a Payment paid or payable pursuant to this
Agreement including, for the avoidance of doubt, any acceleration of vesting of
equity awards.

(iii) “Net After-Tax Receipt” shall mean the Present Value of a Payment net of
all taxes imposed on the Executive with respect thereto under Code Sections 1
and 4999 and under applicable state, local, and foreign laws, determined by
applying the applicable highest marginal rate.

 

-9-



--------------------------------------------------------------------------------

(iv) “Parachute Value” of a Payment shall mean the present value as of the date
of the change in control for purposes of Code Section 280G of the portion of
such Payment that constitutes a “parachute payment” under Code
Section 280G(b)(2), as determined by the Accounting Firm for purposes of
determining whether and to what extent the excise tax under Code Section 4999
will apply to such Payment.

(v) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Code Section 280G(b)(2)) to or for the
benefit of the Executive, whether paid or payable pursuant to this Agreement or
otherwise.

(vi) “Present Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change in control for purposes of Code
Section 280G, as determined by the Accounting Firm using the discount rate
required by Code Section 280G(d)(4).

(vii) “Safe Harbor Amount” means (x) 3.0 times the Executive’s “base amount,”
within the meaning of Code Section 280G(b)(3), minus (y) $1.00.

9. Confidentiality and Restrictive Covenants.

(a) The Executive acknowledges that:

(i) the Company (which, for purposes of this Section 9 shall include the Company
and each of its subsidiaries and affiliates) is engaged in the pharmaceutical
development business with a focus on the development and testing of monovalent
and polyvalent vaccines targeted at cancer for eventual commercialization (the
“Business”);

(ii) the Company is dependent on the efforts of a certain limited number of
persons who have developed, or will be responsible for developing the Company’s
Business;

(iii) the Company’s Business is national in scope;

(iv) the Business in which the Company is engaged is intensely competitive and
that Executive’s employment by the Company will require that he have access to
and knowledge of nonpublic confidential information of the Company and the
Company’s Business, including, but not limited to, certain/all of the Company’s
products, plans for creation, acquisition or disposition of products or
publications, strategic and expansion plans, formulas, research results,
marketing plans, financial status and plans, budgets, forecasts, profit or loss
figures, distributors and distribution strategies, pricing strategies,
improvements, sales figures, contracts, agreements, then existing or then
prospective suppliers and sources of supply and customer lists, undertakings
with or with respect to the Company’s customers or prospective customers, and
patient information, product development plans, rules and regulations, personnel
information and trade secrets of the Company, all of which are of vital
importance to the success of the Company’s business (collectively, “Confidential
Information”);

 

-10-



--------------------------------------------------------------------------------

(v) the direct or indirect disclosure of any Confidential Information would
place the Company at a serious competitive disadvantage and would do serious
damage, financial and otherwise, to the Company’s business;

(vi) by his training, experience and expertise, the Executive’s services to the
Company will be special and unique;

(vii) the covenants and agreements of the Executive contained in this Section 9
are essential to the business and goodwill of the Company; and

(viii) if the Executive leaves the Company’s employ to work for a competitive
business, in any capacity, it would cause the Company irreparable harm.

(b) Covenant Against Disclosure. All Confidential Information relating to the
Business is, shall be and shall remain the sole property and confidential
business information of the Company, free of any rights of the Executive. The
Executive shall not make any use of the Confidential Information except in the
performance of his duties hereunder and shall not disclose any Confidential
Information to third parties, without the prior written consent of the Company.

(c) Return of Company Documents. On the Termination Date or on any prior date
upon the Company’s written demand, the Executive will return all memoranda,
notes, lists, records, property and other tangible product and documents
concerning the Business, including all Confidential Information, in his
possession, directly or indirectly, that is in written or other tangible form
(together with all duplicates thereof) and that he will not retain or furnish
any such Confidential Information to any third party, either by sample,
facsimile, film, audio or video cassette, electronic data, verbal communication
or any other means of communication.

(d) Further Covenant. During the Term and through the second anniversary of the
Termination Date, the Executive shall not, directly or indirectly, take any of
the following actions, and, to the extent the Executive owns, manages, operates,
controls, is employed by or participates in the ownership, management, operation
or control of, or is connected in any manner with, any business, the Executive
will use his best efforts to ensure that such business does not take any of the
following actions:

(i) Use the Company’s Confidential Information to persuade or attempt to
persuade any customer of the Company to cease doing business with the Company,
or to reduce the amount of business any customer does with the Company;

(ii) in a manner that competes with the Company’s business, use the Company’s
Confidential Information to solicit for himself or any entity the business of a
customer of the Company or the business of a former customer of the Company
within twelve (12) months prior to the termination of the Executive’s
employment; or

(iii) persuade or attempt to persuade any employee or independent contractor of
the Company to leave the service of the Company, or hire or engage, directly or
indirectly, any individual who was an employee or independent contractor of the
Company within one (1) year prior to the Executive’s Termination Date.

 

-11-



--------------------------------------------------------------------------------

(e) Enforcement. The Executive acknowledges and agrees that any breach by him of
any of the provisions of this Section 9 (the “Restrictive Covenants”) would
result in irreparable injury and damage for which money damages would not
provide an adequate remedy. Therefore, if the Executive breaches or threatens to
commit a breach of any of the provisions of Section 9, the Company shall have
the ability to seek the following rights and remedies, each of which rights and
remedies shall be independent of the other and severally enforceable, and all of
which rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity (including,
without limitation, the recovery of damages): (i) the right and remedy to have
the Restrictive Covenants specifically enforced (without posting bond and
without the need to prove damages) by any court having equity jurisdiction,
including, without limitation, the right to an entry against the Executive of
restraining orders and injunctions (preliminary, mandatory, temporary and
permanent) against violations, threatened or actual, and whether or not then
continuing, of such covenants; and (ii) the right and remedy to require the
Executive to account for and pay over to the Company all compensation, profits,
monies, accruals, increments or other benefits (collectively, “Benefits”)
derived or received by him as the result of any transactions constituting a
breach of the Restrictive Covenants, and the Executive shall account for and pay
over such Benefits to the Company and, if applicable, its affected subsidiaries
and/or affiliates. The Executive agrees that in any action seeking specific
performance or other equitable relief, he will not assert or contend that any of
the provisions of this Section 9 are unreasonable or otherwise unenforceable.
Other than a material breach of this Agreement, the existence of any claim or
cause of action by the Executive, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement of the Restrictive
Covenants.

10. Intellectual Property.

(a) Works for Hire. All creations, inventions, ideas, designs, software,
copyrightable materials, trademarks, and other technology and rights (and any
related improvements or modifications), whether or not subject to patent or
copyright protection (collectively, “Creations”), relating to any activities of
the Company which were, are, or will be conceived by the Executive or developed
by the Executive in the course of his employment or other services with the
Company, whether conceived alone or with others and whether or not conceived or
developed during regular business hours, and if based on Confidential
Information, after the termination of the Executive’s employment, shall be the
sole property of the Company and, to the maximum extent permitted by applicable
law, shall be deemed “works made for hire” as that term is used in the United
States Copyright Act. The Executive agrees to assign and hereby does assign to
the Company all Creations conceived or developed from the start of this
employment with the Company through to the Termination Date, and after the
Termination Date if the Creation incorporates or is based on any Confidential
Information.

(b) Assignment. To the extent, if any, that the Executive retains any right,
title or interest with respect to any Creations delivered to the Company or
related to his employment with the Company, the Executive hereby grants to the
Company an irrevocable, paid-up, transferable, sub-licensable, worldwide right
and license: (i) to modify all or any portion of such Creations, including,
without limitation, the making of additions to or deletions from such Creations,
regardless of the medium (now or hereafter known) into which such Creations may
be modified and regardless of the effect of such modifications on the integrity
of such

 

-12-



--------------------------------------------------------------------------------

Creations; and (ii) to identify the Executive, or not to identify his, as one or
more authors of or contributors to such Creations or any portion thereof,
whether or not such Creations or any portion thereof have been modified. The
Executive further waives any “moral” rights, or other rights with respect to
attribution of authorship or integrity of such Creations that he may have under
any applicable law, whether under copyright, trademark, unfair competition,
defamation, right of privacy, contract, tort or other legal theory.

Notwithstanding the foregoing, pursuant to California Labor Code Section 2870,
the foregoing shall not apply to an invention that Executive developed entirely
on his own time without using the Company’s equipment, supplies, facilities, or
trade secret information except for those inventions that either:

 

  •   Relate at the time of conception or reduction to practice of the invention
to the Company’s business, or actual or demonstrably anticipated research or
development of the Company; or

 

  •   Result from any work performed by the Executive for the Company.

(c) Disclosure. The Executive will promptly inform the Company of any Creations
he conceives or develops during the Term. The Executive shall (whether during
his employment or after the termination of his employment) execute such written
instruments and do other such acts as may be necessary in the opinion of the
Company or its counsel to secure the Company’s rights in the Creations,
including obtaining a patent, registering a copyright, or otherwise (and the
Executive hereby irrevocably appoints the Company and any of its officers as his
attorney in fact to undertake such acts in his name). The Executive’s obligation
to execute written instruments and otherwise assist the Company in securing its
rights in the Creations will continue after the termination of his employment
for any reason, the Company shall reimburse the Executive for any out-of-pocket
expenses (but not attorneys’ fees) he incurs in connection with his compliance
with this Section 10(c).

11. Indemnification. During the Term and thereafter, the Company shall indemnify
the Executive to the fullest extent provided in the Company’s bylaws and/or
Certificate of Incorporation. The Company shall purchase, and at all times
maintain in effect, a policy of directors and officer’s insurance coverage.

12. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter, including,
without limitation, the Prior Employment Agreement.

13. Successors. This Agreement shall inure to the benefit of and be enforceable
by the Executive’s personal representatives, executors, administrators, heirs,
distributees, devisees and legatees. In the event of the Executive’s death after
his termination of employment but prior to the completion by the Company of all
payments due him under this Agreement, the Company shall continue such payments
to the Executive’s beneficiary designated in writing to the Company prior to his
death (or to his estate, if the Executive fails to make such designation). The
Company shall require any successor to the Company to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.

 

-13-



--------------------------------------------------------------------------------

14. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

15. Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

16. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

17. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

18. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

19. Governing Law. This is a California contract and shall be construed under
and be governed in all respects by the laws of California for contracts to be
performed in that State and without giving effect to the conflict of laws
principles of California or any other State. In the event of any alleged breach
or threatened breach of this Agreement, the Executive hereby consents and
submits to the jurisdiction of the federal and state courts in and of the State
of California.

20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

-14-



--------------------------------------------------------------------------------

MabVax Therapeutics, Inc. By:  

/s/ J. DAVID HANSEN

Name:   J. David Hansen Title:   President and Chief Executive Officer

                  /s/ GREGORY P. HANSON

Executive

 

-15-